           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

CHRISTINA MARZIALE, Individually
and as mother of Baby Boy Marziale; and
DANA McLAIN, Administrator of the
Estate of Elaine Marziale                                   PLAINTIFFS

V.                        No. 5:18 -cv -86 -DPM

CORRECT CARE SOLUTIONS LLC;
MAKITA LAGRANT; STEPHEN
COOK; and WELLPATH LLC                                   DEFENDANTS

                                 ORDER
     The Court adopts Magistrate Judge Deere's unopposed
recommendation, Doc. 338. FED. R. Civ. P. 72(b) (1983 addition to
advisory committee notes).       Marziale and McLain are entitled to
reasonable attorney's fees and expenses stemming from their second
motion for sanctions. Doc. 263 & 332. They seek $46,475; Judge Deere
recommends $15,565.50. The fee as reduced represents a fair and
reasonable amount for the work. Hensley v. Eckerhart, 461 U.S. 424,435
(1983); Chrisco v. Sun Industries, Inc., 304 Ark. 227, 229, 800 S.W.2d 717,
718-19 (1990). Plaintiffs' petition for attorney's fees, Doc. 334, granted
as modified.
So Ordered.

              D.P. Marshall Jr.'
              United States District Judge
                 )7




               -2-
